OPINION — AG — ** ELECTION — CAMPAIGN CONTRIBUTIONS ** (1) INDEPENDENT CANDIDATES, AS WELL AS UNOPPOSED CANDIDATES (AT LEAST THIS YEAR) FOR THE PARTY NOMINATION TO AN OFFICE ARE NOT REQUIRED TO MAKE ANY OF THE REPORTS (CAMPAIGN CONTRIBUTION REPORTS) (2) A CANDIDATE FOR A PARTY NOMINATION TO SUCH AN OFFICE WHO RECEIVES OF ALL VOTES CAST THEREFOR AT THE REGULAR PRIMARY ELECTION AND HENCE BECOMES THE PARTY NOMINEE FOR SAID OFFICE, IS NOT REQUIRED TO MAKE SUCH REPORTS AFTER THE FINAL REPORT DUE ON JULY 15 FOLLOWING THE SAID ELECTION, SINCE HIS NAME WILL NOT APPEAR ON THE BALLOT FOR THE ENSUING RUNOFF PRIMARY ELECTION. CITE: 26 O.S. 402 [26-402], 26 O.S. 413 [26-413], 26 O.S. 414 [26-414] (LISTING OF CAMPAIGN CONTRIBUTIONS) (FRED HANSEN)